Citation Nr: 1758365	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) and Regional Office (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right foot disorder, to include pes cavus and hammer toes, to include as secondary to lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2001 to January 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision from the RO in Wichita, Kansas.  The Veteran served during the Persian Gulf War. 

This matter was previously before the Board in January 2015 and the Board remanded the claim for further development.  In March 2017 the Veteran's representative argued that VA did not perform its duty to assist by "failing to provide adequate medical opinions" regarding the Veteran's claim for service connection for his right foot disorder.  The claim returned to the Board in June 2017, and the Board remanded the claim to the RO for additional development.  

The matter has returned to the Board. 


FINDING OF FACT

The Veteran's right foot disorder, to include pes cavus and hammer toes, was not present prior to service; there was no in-service disease or injury to the Veteran's right foot; the Veteran's right foot disorder is not an undiagnosed chronic disease; and the right foot disorder is not caused or aggravated by lumbosacral strain. 


CONCLUSION OF LAW

The criteria for service connection for a right foot disorder, to include pes cavus and hammer toes, have not been met.  38 U.S.C. §§ 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran asserts that he began feeling pain in his right foot during boot camp and therefore he is entitled to service connection for his current right foot disorder. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran served in the Persian Gulf during the Gulf War.  Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In November 2009, the Veteran filed a claim for entitlement to service connection for a right foot disorder.  The RO denied the claim.  In December 2012, the Veteran sent correspondence to the VA asserting that during basic training he noticed pain in his right foot.  In another letter sent to the VA in November 2015, the Veteran acknowledges that he "did not report this [pain in his right foot] while on active duty" even though he experienced it then.

The Veteran's service treatment records (STRs) are negative for complaints or treatment for his right foot during service.  A December 2000 pre-service medical screening completed by the Veteran is negative for any right foot disorder.  A November 2004 Report of Medical Assessment, completed and signed by the Veteran, asked "Have you suffered from any injury or illness while on active duty for which you did not seek medical care?" The Veteran selected "no" as his response. 

A September 2009 VAMC treatment record reports the Veteran complained of a spot on the plantar surface of his right foot and when he would step on it wrong, he had pain in his right foot.  The Veteran reported to the examiner that it happened twice per week or less and he "does not want anything done about it."

As stated above, the Board remanded this claim in June 2017.  At that time, the Board found that the June 2015 VA examination was inadequate.  In the remand, the Board directed the RO to schedule another VA examination for the Veteran's foot conditions.  The Board also directed the VA examiner to provide medical opinions as to whether the Veteran's right foot disorder clearly and unmistakably pre-existed his active duty service, whether the Veteran's current right foot disorder related to his active duty service and whether the Veteran's right foot disorder was caused or aggravated by his service-connected lumbosacral strain.

Subsequent to the remand, a July 2017 VA examination for foot conditions reported diagnoses of hammer toes and pes cavus for the Veteran's right foot.  The examiner noted that the Veteran's enlistment examination, interval physical examination and exit examination were negative for any right foot complaints.  The examiner reported that the Veteran had weight-bearing pain for the right foot.  The examiner noted that the Veteran had limited functional ability when the right foot was used repeatedly over a period of time.  The examiner reported that the Veteran avoided prolonged standing and walks his children quarter of a mile to school.  The examiner reported that the Veteran denied flare-ups.  

In response to the question of whether the Veteran's right foot disorder pre-existed service, the VA examiner responded "NA" non-applicable based upon there being no evidence of the Veteran having any right foot disorder prior to service. The examiner's medical opinion is that it is less likely than not that the current right hammer toe and pes cavus had its onset during the Veteran's active duty service.  The examiner's rationale was that there were no documented complaints of right foot issues in the Veteran's STRs consistent with hammer toes or pes cavus, and there were no documented foot issues in the evidence of record other than from September 2009.  The examiner opined that it is less likely as not that the Veteran's right hammer toe and right pes cavus were caused or aggravated by (above and beyond the natural progression of a disorder) his service-connected lumbosacral strain.  The examiner's rationale was that hammer toes and pes cavus are not shown to result from lumbar spine conditions.  

After review of the evidence of record the Board finds that service connection is not warranted for the Veteran's right foot disorder, to include pes cavus and hammer toes.  The Veteran has a current right foot disorder, which has been diagnosed as pes cavus and hammer toes, and meets the first required standard for direct service connection.  

Regarding the second element for direct service connection, a disease or injury in service, the Board finds that this element is not met.  For example, the STRs do now show that the Veteran was diagnosed with pes cavus or hammer toes in the right foot during service.  The Veteran asserts that he began feeling pain in his right foot during boot camp but never reported the pain and that his right foot disorder began then.  The Board finds that the evidence of record does not support the Veteran's assertion that he experienced foot pain during boot camp.  In a January 2002 Report of Medical History, which he completed approximately one year following his entrance into service, he specifically denied a history of foot trouble.  The Veteran had checked yes for other past medical symptoms, such as sinusitis and broken bones (which related to his fracturing his pinky finger in 1994).  Thus, the Board finds that this demonstrates that the Veteran read through these medical symptoms and checked "Yes" to those he had experienced and "No" to those he had not experienced, which included a history of "Foot trouble."  This is evidence that refutes the Veteran's allegation of having experienced foot pain during boot camp.  

Additionally, in an April 2004 Post-Deployment Health Assessment, the Veteran checked "No" to whether he had experienced swollen, stiff, or painful joints, muscle aches, or numbness or tingling in the hands or feet.  Further, on this same form, when asked "Have you suffered from any injury or illness while on active duty for which you did not seek medical care?," the Veteran responded "No."  The Board finds that had the Veteran experienced foot pain during service, it would have been documented by the Veteran in one of these many documents that he completed contemporaneously with service.  The Board finds as fact that the Veteran has not met the second required element for direct service connection for his right foot, which is evidence of a disease or injury in service. 

Regarding the third and last element for service connection, which is evidence of a nexus to service, the Board finds that the preponderance of the evidence is against a nexus between the post service right foot disability and service.  The only positive evidence relating the Veteran's current right foot disorder to his military service is the Veteran's lay evidence, and the Board finds that such opinion is outweighed by the July 2017 VA medical opinion, which opinion is described below.

The July 2017 VA examiner reviewed the Veteran's entire medical history, including his STRs.  The July 2017 VA examiner's medical findings do not support a finding for service connection on any basis whether the claim is for direct service connection, aggravation of a pre-existing injury, or secondary service connection.  The examiner noted that the Veteran's entrance examination is negative for any right foot disorder prior to service.  The examiner also noted that the Veteran had no complaints related to his right foot during service.  Further, the examiner reported that the Veteran's claim for service connection on a secondary basis is not warranted because the Veteran's right foot disabilities of hammer toes and pes cavus are not known to result from lumbar spine conditions.  The Board finds, that the July 2017 VA examiner provided a thorough report with medical opinions that are supported by reasonable rationale.  Therefore, the Board finds that the July 2017 VA medical opinions are is probative and persuasive regarding the Veteran's claim for service connection for a right foot disorder.

The Board notes that the July 2017 VA examination addressed whether the Veteran had a pre-existing right foot disorder, as requested in the Board's June 2017 remand directive.  When analyzing the presumption of soundness, a veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it pre-existed service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

In this case, the Veteran is entitled to the presumption of soundness because a right foot disorder was not "noted" at service entrance. See 38 U.S.C. § 1111.  The Board notes that the evidence of record is negative for clear and unmistakable evidence establishing the pre-existence of a right foot disorder.  Moreover, the probative and persuasive evidence, which is the July 2017 VA examination, establishes that the evidence of record is negative for any injury to the Veteran's right foot during service.  Accordingly, the presumption of soundness is not rebutted.  See 38 U.S.C. § 1111.  

Also in this case, the Veteran is a Persian Gulf War Veteran.  A veteran of the Persian Gulf War may be compensated for a chronic qualifying disability if the veteran has a chronic disability not attributed to any known clinical disease.  Here, the Veteran's right foot disorder has been attributable to known clinical diagnoses of pes cavus and hammer toes.  Therefore, service connection under 38 C.F.R. § 3.317(a)(1) is not warranted in this case.

The Veteran's representative submitted an informal hearing in November 2017. In the IHP, the representative asserted that the Board should review a previously-submitted IHP and that the evidence is in relative equipoise.  As stated above, the Board finds that the preponderance of the evidence is against a finding for service connection in this case.  The evidence of record has not shown that, at a minimum, the Veteran had an in-service injury or disease related to his right foot.  As to secondary service connection, there is no competent evidence that pes cavus and hammer toes are caused by or aggravated by the service-connected lumbosacral strain.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for his right foot disorder on both a direct and secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	


ORDER

Entitlement to service connection for a right foot disorder, to include pes cavus and hammer toes, to include as secondary lumbosacral strain, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


